Case: 19-1246
         Case 1:04-cr-10029-GAO
                Document: 15 Page:
                                Document
                                   1   Date
                                         577Filed:
                                              Filed09/04/2019
                                                    09/04/19 Page
                                                               Entry
                                                                  1 ofID:
                                                                       2 6279548




                 United States Court of Appeals
                                   For the First Circuit
                                      _____________________

 No. 19-1246

                                      DANIEL E. CARPENTER,

                                         Petitioner - Appellant,

                                                   v.

                                          UNITED STATES,

                                        Respondent - Appellee.
                                        __________________

                                                 Before

                                   Torruella, Thompson and Barron,
                                            Circuit Judges.
                                        __________________

                                             JUDGMENT

                                      Entered: September 4, 2019

         Petitioner Daniel Carpenter seeks a certificate of appealability in relation to the district
 court's denial of his 28 U.S.C. § 2255 motion. We have considered carefully the arguments
 sufficiently developed by Carpenter in his voluminous COA application. See 28 U.S.C.
 § 2253(c)(2) (requiring "applicant [to make] a substantial showing of the denial of a constitutional
 right"); Peralta v. United States, 597 F.3d 74, 84 (1st Cir. 2010) ("Having failed to request a COA
 as to those issues in either the district court or the court of appeals, Peralta has waived his right to
 appellate review of those issues."). We reject Carpenter's attempts to relitigate certain claims
 already resolved by this court on direct appeal. See United States v. Michaud, 901 F.2d 5, 6 (1st
 Cir. 1990) (per curiam) ("We note that certain other claims raised in the § 2255 motion were
 decided on direct appeal and may not be relitigated under a different label on collateral review.").

          After careful consideration of those claims suitable for consideration, we conclude that the
 district court's ultimate denial of Carpenter's § 2255 claims was neither debatable nor wrong and
 that Carpenter "has [not] made a substantial showing of the denial of a constitutional right." 28
 U.S.C. § 2253(c)(2); see Slack v. McDaniel, 529 U.S. 473, 484 (2000) (COA standard).

        Accordingly, Carpenter's application for a certificate of appealability is DENIED. Any
 remaining pending motions are moot. The appeal is hereby TERMINATED.
Case: 19-1246
         Case 1:04-cr-10029-GAO
                Document: 15 Page:
                                Document
                                   2   Date
                                         577Filed:
                                              Filed09/04/2019
                                                    09/04/19 Page
                                                               Entry
                                                                  2 ofID:
                                                                       2 6279548




                                          By the Court:

                                          Maria R. Hamilton, Clerk

 cc:
 Daniel E. Carpenter
 Kelly Begg Lawrence
 Cynthia A. Young
 Mark J. Balthazard
 David G. Lazarus
